United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                      August 8, 2005

                                 FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                 _____________________                                   Clerk
                                      No. 04-50804
                                 _____________________

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                         v.
ADAN RUIZ-LOERA also known as, Eugenio Rivera-Hernandez also
known as, Adan Ruiz Loera
                        Defendant - Appellant
                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, El Paso
                           ---------------------
Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:1


       IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is GRANTED.



       IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand the case to District Court for resentencing is GRANTED.



       IT    IS    FURTHER       ORDERED       that     the     Appellee’s        alternative



       1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                1
unopposed   motion   to   extend   time   to   file   the   Appellee’s

supplemental brief until fourteen (14) days from the Court’s

denial of the Appellee’s motion to vacate and remand is MOOT.




                                   2